Title: To James Madison from Winthrop Sargent, 29 June 1801
From: Sargent, Winthrop
To: Madison, James


Sir,
Boston, June 29th, 1801.
THE hard services of a life which has been unceasingly devoted to my country, and the fatigues of the late journey to Washington, for the purpose of removing unfavorable impressions towards my administration, incapacitated me from returning here, with that dispatch I could have wished, and postponed the receipt of your letter, to the last evening.
Mr. Jefferson’s recent determination to supersede me will presidentially confirm all the cruel calumnies that have been uttered; and the appointment of Mr. Claiborne, whose motives for so illiberally wounding my fame are fully understood, must produce “not general harmony and mutual attachment between the people and the public functionaries of the Mississippi Territory, so particularly necessary for the prosperity and happiness of an infant establishment”—which seems the avowed motive, but the very reverse; and either prostrate all zeal for good, and orderly government, within the territory, or continue the most discordant, and baleful passions.
The committee, ordered by Congress to inquire into my official conduct, reported (as I learn by newspaper publications) that there did not appear cause for further proceedings upon the matters of complaint against my administration; which report has, it seems, been rejected, thus continuing me the subject of most malicious aspersion.
The rejecting this report upon my official conduct is presumed by my friends, and myself, to have been good and sufficient ground for reappointment, as presenting the only favorable mode for prosecuting a fair, just, and candid inquiry, if such alone had been the object.
The most respectable characters of the Mississippi Territory, and gentlemen whose honour, and whose veracity have never yet been called in question, have come forward to Mr. Jefferson, with testimonies highly honourable to my administration. They have in strong language expressed a “confidence and a hope, that I should meet from the general government, with that reception which was due to long and meritorious services”; not removal from an office, which I shall take care to establish, has been administered always, with the strictest impartiality, and a view to the public good.
Mr. Jefferson himself declared to me at Washington, that from every thing which had been exhibited against me, nothing dishonourable, in his view, had attached to my character. “That no appointment should be made to the Mississippi Territory, until I had had an ample opportunity, of making unto him, through your department, a full statement of my administration, and services, which should receive his impartial and candid attention.”
This assurance, from so high authority, and so essential to my reputation, I received in full faith and confidence; my disappointments at your notice are proportioned thereto, and attended with the very unpleasant sensations of mistrust and distrust; the bane of all government, and which will sometimes obtrude themselves, to even the best disposed minds, upon much less interesting occasions.
The government of the Mississippi Territory of consequence to me only, as I assured the President, in the persuasion that my immediate removal, might have a tendency to prostrate good order, and laudable zeal in the country of my residence, is become less desirable, by the continued disposition to bestow it on Mr. Clayborne; and as my official reputation seems of very little consequence to the President, the statement which I was to have the honor of making him, through your department, I shall postpone to the session of the honourable Senate of the United States.
I have the honour to be, Sir, with very respectful esteem, your most obedient humble servant,
Winthrop Sargent.
 

   
   Printed copy (Political Intolerance … Exemplified in a Recent Removal from Office [Boston, 1801], pp. 33–34). Reprinted in National Intelligencer, 2 Nov. 1801.



   
   The report on Sargent’s conduct, submitted to the House of Representatives on 19 Feb. 1801, is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:233–41.


